DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
2.	Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claims 1, 2, 5, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kline et al. US 2007/0143972.

As to claim 1, Kline teaches a disposable absorbent article 500 (Figure 8A) comprising:
a chassis  having opposing front 536 and rear 538 waist portions, a crotch portion  510 extending longitudinally between the front 536 and rear waist 538 portions (Figure 8A; paragraph 0153)
a body facing surface, at inner liner 522 configured to face a wearer during use of the article, and an outer surface at backsheet 524 configured to face away from a wearer during use of the article;
two closure members 540/100,100A,100B, 400A, 400B (Figures 1A, 1B, 5A, 5B, 8A, paragraphs 0044, 0127-0128, 0146) each having a first end 102, a second end 104, and a width extending between the first and second ends (Figures 1A, 1B), each of the closure members 540/100,100A,100B,400A,400B comprising an elastic panel 110/410A, (Figure 1A, paragraphs 0044-0046) 

and a plurality of fastener portions 416A, 416B, 416C coupled to and spaced along a portion of the width 132,133,134 of the closure member (paragraphs  0062, 0066, 0127);

where the first end 102 of each closure member is bonded to the rear waist portion 538 of the chassis, and the second end 104 of each closure member is configured to overlap and be releasably coupled to the front waist portion to define a closed configuration (paragraphs0146,0151, 0153) in
which:
the front and rear waist portions cooperate with the closure members to encircle
and define a waist opening (paragraphs 0151-0153), the front waist portion being interposed between the closure members and the wearer during use of the article:

a left side of the chassis defines a first leg opening, and

a right side of the chassis defines a second leg opening (paragraphs 0151-0153).


As to claim 2, the elastic panel 110 of each closure member has a first end 110A defining the first end 102 of the closure member, a second end 110B, and a width 134 extending between the first and second ends (Figure 1B, paragraph 0044), and 
each closure member 540/100,100A,100B further comprises: 
a fastener tab 120 (Figure 1A) having a first end at intermediate zone 112 bonded to the elastic panel 110 (Figure 1A, paragraph 0048), and 
a second end near grip zone 118 defining a second end 104 of the closure member such that the width of the closure member 132-134 extends from the first end 110A/102 of the elastic panel 110  to the second end of the fastener tab 118/104 (Figures 1A, 1B); 
where the plurality of fastener portions 416A, 416B, 416C is spaced along a portion of the width 132,133,134 of the fastener tab (Figures 1A, 1B, 3A, 3B, 5A, 5B; paragraphs  0062, 0066, 0127).
As to claim 5, the examiner interprets the claim to mean the elastic panel is directly bonded to itself.  Kline teaches the elastic panel is a laminate whereby the base layer of the fastening member is directly bonded to a body facing side of the closure member substrate 220 (Figures 3A, 3B; paragraph 0096) and meets the claim limitations as broadly as claimed. 

As to claim 8, Kline teaches a receiving component disposed in the first waist region 536 and the fastening elements 416 A, 416B can be configured to engage the receiving component to join the first waist region and the second waist region (paragraph 0153). 

As to claim 11, the fastener portions 116 of the closure members comprise a hook material  202 (Figures 2A-2G; paragraph 0069). As to claim 12, the front waist portion 536, rear waist portion 538, and crotch portion 510 are defined by corresponding regions of a common chassis member (Figures 8A,8B; paragraph 0147). As to claim 13, Kline teaches the chassis comprises a topsheet 522, a backsheet 524 bonded to the topsheet, and an absorbent core 546 disposed between the topsheet 522 and the backsheet 524 (Figures 8A, 8B; paragraph 0147).  


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 3, 4, 6, 7, 9, 10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kline et al. US 2007/0143972. 

As to claims 3, 4, and 6, the fastener portions 116,416A, 416B, 416C of each closure member are bonded to or formed on a body facing side of the fastener tab of the closure member (Figures 3A, 3B). Kline teaches the closure members may be disposed on a garment-facing surface or body-facing surface of the article (paragraphs 0043, 0152).  Kline teaches a variety of types and configurations for the closure members (paragraphs 0157-0158, 0178) and teaches embodiments where the closure members are configured to wrap around an undergarment and engage with each other (paragraph 0174). Thus, based on the teaching of Kline, it would have been obvious to provide the claimed configuration whereby the closure members overlap.


As to claim 7, Kline teaches the elastic panel 110 of each closure member has a first end defining the first end of the closure member, a second end, and a width extending between the first and second ends; the chassis has a product height extending from a midpoint 5801 of the crotch portion 510 to an outermost edge 551 of the rear waist portion 538.  Kline teaches a length 122 of the elastic panels (Figure 1B; paragraphs 0061-0062), but does not teach a length of the first end of the elastic panel of each closure member, measured parallel to the claimed product height, is greater than or equal to 45% of the product height. However, Kline does show the closure member extending almost the length of the rear region (Figures 8A, 8B).  Thus, the general conditions of a longer closure member is taught in Kline. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

As to claims 9 and 10, Kline teaches a receiving component disposed in the first waist region 536, but does not specifically teach a portion of an outer surface has an  anchoring member bonded to a backsheet of the chassis.  Kline does teach loop fastening material, which serves as an anchoring member, is an example of a suitable receiving component (paragraph 0181).  In paragraph 0181 Kline further incorporates by reference Siebers et al. USPN 5318555 who teaches an absorbent article having a front waist portion 16 with loop material attached to the backsheet for attachment with fastener components 40 (Siebers col. 20-30).  Thus, it would have been obvious to one having ordinary skill in the art to provide a loop material as the receiving or anchoring material, attached to the outer surface to receive the hook fastening components 202 of the fastener portions 116 of the closure members (Figures 2A-2G; paragraph 0069).  . 


As to claims 14-16, Kline teaches an assembly comprising: a package – where Kline teaches packaging a diaper (paragraph 0159) with the each of the articles in its closed configuration (paragraph 0159).  Kline teaches a variety of types and configurations for the closure members (paragraphs 0157-0158, 0178) and teaches embodiments where the closure members are configured to wrap around an undergarment and engage with each other (paragraph 0174). Thus, based on the teaching of Kline, it would have been obvious to provide the claimed configuration whereby the closure members overlap.
Additionally, one having ordinary skill in the art would be motivated to provide a plurality of disposable absorbent articles in the package for the convenience of the consumer.

As to claims 17 and 18, the elastic panel 110 of each closure member has a first end 110A defining the first end 102 of the closure member, a second end 110B, and a width 134 extending between the first and second ends (Figure 1B, paragraph 0044), and 
each closure member 540/100,100A,100B further comprises: 
a fastener tab 120 (Figure 1A) having a first end at intermediate zone 112 bonded to the elastic panel 110 (Figure 1A, paragraph 0048), and 
a second end near grip zone 118 defining a second end 104 of the closure member such that the width of the closure member 132-134 extends from the first end 110A/102 of the elastic panel 110  to the second end of the fastener tab 118/104 (Figures 1A, 1B); 
where the plurality of fastener portions 416A, 416B, 416C is spaced along a portion of the width 132,133,134 of the fastener tab (Figures 1A, 1B, 3A, 3B, 5A, 5B; paragraphs  0062, 0066, 0127); and
where the fastener portions 116,416A, 416B, 416C of each closure member are bonded to or formed on a body facing side of the fastener tab of the closure member (Figures 3A, 3B). Kline teaches the closure members may be disposed on a garment-facing surface or body-facing surface of the article (paragraphs 0043, 0152).  Kline teaches a variety of types and configurations for the closure members (paragraphs 0157-0158, 0178) and teaches embodiments where the closure members are configured to wrap around an undergarment and engage with each other (paragraph 0174). 


As to claims 19 and 20, the examiner interprets the claim to mean the elastic panel is directly bonded to itself.  Kline teaches the elastic panel is a laminate whereby the base layer of the fastening member is directly bonded to a body facing side of the closure member substrate 220 (Figures 3A, 3B; paragraph 0096) and meets the claim limitations as broadly as claimed. Kline teaches the closure members are releasably coupled at the end regions, containing the fastener portions to the front waist portion (paragraph 0153) -  where the first end 102 of each closure member is bonded to the rear waist portion 538 of the chassis, and the second end 104 of each closure member is configured to overlap and be releasably coupled to the front waist portion to define a closed configuration (paragraphs0146,0151, 0153).  Kline teaches a variety of types and configurations for the closure members (paragraphs 0157-0158, 0178) and teaches embodiments where the closure members are configured to wrap around an undergarment and engage with each other (paragraph 0174). Thus, based on the teaching of Kline, it would have been obvious to provide the claimed configuration whereby the closure members overlap.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nelson US Patent Application Publication 2015/0157251 and    Molander US 2010/0191211 are cited to show absorbent articles with multiple fasteners.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781